DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 02/11/2022. Claims 1-13 are pending with claim 1 amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments, with respect to the art rejections, filed 02/11/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that prior art Anjuri US Patent Application Publication 2010/0143144, on page 8-11 of the response, it is contended that the prior Anjuri makes obvious that an air interacting element is optimizable relative to airflow over an airfoil and airflow that is considered a boundary layer flow. The prior art Asheim US Patent Application Publication 2019/0113019 already teaches that the elements (Figs. 3 and 9: 50 or 501 for instance) interacts with air flowing over the airfoil (Fig. 3: 43, see also paragraph [0070]) where Anjuri only makes it obvious that the element of Asheim may be optimized within airflow over that element. While there may be slight differences in the configuration of Anjuri and Asheim such as “… intervening plates or other structures …” (response pg. 11, last paragraph), the obviousness of optimizing an air interacting element relative to a boundary layer still exist. 
rd the boundary layer thickness but a range of 25% to 100% as well (Anjuri: paragraph [0026]) thus showing how the height is optimizable.
In response to further arguments, on page 14 of the response, the prior art Asheim et al. (WO 2015/192915 Al) and Koegler et al. (US 2009/0074585) teach where air interacting elements may be optimize in size relative to boundary layer thickness and relative to a trailing edge of an airfoil. In response to the amended claim 1, the prior art Asheim et al. (WO 2015/192915 Al) teaches where an height of an air interacting element may be optimized relative to boundary layer thickness, see rejection to follow.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation “… had a rounded edge …” in line 3 and seems should read --has a rounded edge-- for grammatical correctness. The limitation will be interpreted as such.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0113019 to Asheim et al. (Asheim ‘019) in view of WIPO Document WO 2015/192915 to Asheim et al. (Asheim ‘915).
In Reference to Claim 1
Asheim ‘019 discloses a noise reducing device (Fig. 3: 42) for a wind turbine blade (Fig. 2: 20), having a first end (Fig. 3: left end of 42), a second end (right end of 42), a first side surface (421) and a second side surface (422), the noise reducing device comprises 
a base part (423) and at least one noise reducing element (Fig. 5: 311), the base part extends from the first end to a proximal end (424) and the at least one noise reducing element extends from said proximal end to the second end (right end of 42), 
the base part is configured for attachment to a side surface (Fig. 3: 25) adjacent to a trailing edge (23) of the wind turbine blade or for attachment to a trailing edge surface (of 25) of the wind turbine blade so that the at least one noise reducing element projects outward from the trailing edge, when installed (Figs. 3 and 5: 311 as part of 42 extend form 424 of 23), 
wherein at least one airflow modifying element (Fig. 9: 501) projects from at least one side surface (422) of the at least one noise reducing element (311 for instance), the airflow modifying element configured to interact with airflow over the surface of the blade (see paragraph [0003] and [0070]), 
wherein the at least one airflow modifying element (501) extends substantially in a transverse direction from a local first end (of 501) to a local second end (of 501), characterised in that the at least one airflow modifying element has a local height (54 for instance) measured between said at least one side surface (422) and a top of said airflow modifying element (501).
Asheim ‘019 does not explicitly teach “… the at least one airflow modifying element is configured to interact with a local boundary layer attached to said at least one side surface of the noise reducing device when installed … the local height is equal to or less than two-thirds of a local boundary layer thickness at the noise reducing device when installed at the trailing edge, wherein the local boundary layer thickness is determined when the wind turbine blade is operated at a rated rotational speed ...”
Asheim ‘915 is related to airflow (Fig. 2: 31) over and airfoil (20) and noise reducing elements (Fig. 2: 40, see also abstract) for attachment to a surface of a wind turbine blade (20), as the claimed invention, and teaches at least one airflow modifying element (Fig. 6: 42 for instance) is configured to interact with a local boundary layer (Fig. 4: 32 for instance) attached to at least one side surface of a wind turbine blade (Figs. 2 and 3: 252 for instance) and further teaches a local height (Figs. 3 and 6: 43 for instance) is less than a local boundary layer thickness (pg. 5, ll 11-27) at the noise reducing device (pg. 5, ll 11-27 and pg. 17, ll 10-11: the noise reduction means submerged in boundary layer) when installed at the trailing edge (Fig. 3: 231 for instance), wherein the local boundary layer thickness is determined when the wind turbine blade is operated at a rated rotational speed (pg. 5, ll 5-10: operation to convert kinetic into mechanical energy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Asheim ‘019 wherein the at least one airflow modifying element is configured to interact with a local boundary layer (as is natural in operating blades as taught by Asheim ‘915) attached to said at least one side surface of the noise reducing device when installed (such as taught in Fig. 4 of Asheim ‘915) and the local height (of the at least one airflow modifying element of Asheim ‘019) is less than a local boundary layer thickness at the noise reducing device when installed at the trailing edge, wherein the local boundary layer thickness is determined when the wind turbine blade is operated at a rated rotational speed (as taught by Asheim ‘915), so as to reduce the generation of unwanted vortices by the airflow modifying element by tailoring the height of the airfoil modifying element to the boundary layer thickness at a position where the airflow modifying element is installed on the blade (Asheim ‘915: pg. 5, ll 29-32).
Regarding the claimed limitations “… the local height is equal to or less than two-thirds of a local boundary layer thickness …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as in Asheim ‘915 pg. 5, ll 16-27: the height of an airflow modifying element is less than a boundary layer thickness which may vary in itself thus the height being optimizable), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Asheim ‘019 such that the local height is equal to or less than two-thirds of a local boundary layer thickness because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 4
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that the at least one airflow modifying element (Asheim ‘019 Fig. 9: 501) comprises at least one outermost airflow modifying element (Asheim ‘019 Fig. 5: of 501 not in center of 311) and at least one innermost airflow modifying element (Asheim ‘019: of 501 in center of 311), wherein a first length (Asheim ‘019 :of 501 center element relative to 311) of the at least one innermost airflow modifying element is greater than a second length (Asheim ‘019: of 501 outer element relative to 311) of the at least one outermost airflow modifying element.
In Reference to Claim 5
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that said local first end (Asheim ‘019 Fig. 9: of 501) is arranged at the first end (Asheim ‘019 Fig. 8: left end of 42) or at the proximal end (Asheim ‘019 Fig. 5: 424), and said local second end (Asheim ‘019: of 501) is arranged at a first or second peripheral edge (Asheim ‘019: end of 501 at 311, and not including 33) of the at least one noise reducing element (Asheim ‘019: 311).
In Reference to Claim 7
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that said local height (Asheim ‘019 Fig. 9: 54) of the at least one airflow modifying element (Asheim ‘019: 501) is tapered from the local first or second end towards the other local end (Asheim ‘019: ends of 501).
In Reference to Claim 9
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1 characterised in that the at least one airflow modifying element (Asheim ‘019 Fig. 9: 501) has a substantially straight profile extending between the local first end (Asheim ‘019: 52 for instance) and the 
In Reference to Claim 11
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that said at least one noise reducing element (Asheim ‘019 Fig. 5: 311) is serrations (Asheim ‘019: paragraph [0062]) and/or said at least one airflow modifying element (Asheim ‘019 Fig. 9: 501) is vanes.
In Reference to Claim 12
Asheim ‘019, as modified by Asheim ‘915, discloses a wind turbine blade (Asheim ‘019 Fig. 2: 20), wherein the wind turbine blade extends in a longitudinal direction from a blade root (Asheim ‘019: 21) to a tip end (Asheim ‘019: 22) and in a chordwise direction from a leading edge (Asheim ‘019: 24) to a trailing edge (Asheim ‘019: 23), and wherein the wind turbine blade comprises an aerodynamic profile having a first side surface and a second side surface (Asheim ‘019: 25 and 26), characterised in that at least one noise reducing device (Asheim ‘019 Fig. 3: 42) according to claim 1 is installed on the first side surface (Asheim ‘019: 25) relative to the trailing edge (Asheim ‘019: 23) or at the trailing edge (Asheim ‘019: 424).
In Reference to Claim 13
Asheim ‘019, as modified by Asheim ‘915, discloses the wind turbine blade according to claim 12, wherein the at least one noise reducing device (Asheim ‘019 Fig. 3: 42) is installed on a trailing edge surface (Asheim ‘019: 25).

Claims 2-3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0113019 to Asheim et al. (Asheim ‘019) in view of WIPO Document WO 2015/192915 to Asheim et al. (Asheim ‘915) as applied to claim 1 above, and further in view of US Patent Application Publication 2010/0143144 to Anjuri et al. (Anjuri).
In Reference to Claim 2
except explicitly, “… the distance (w1) is equal to or less than one-third of the local boundary layer thickness (tb) …”
Anjuri is related to airflow over a wind turbine blade (Fig. 3: 20) and noise reducing elements (22, see also abstract) for attachment to a surface of the wind turbine blade, as the claimed invention, and teaches at least one airflow modifying element (boundary layer fin 22 for instance) comprises at least two airflow modifying elements arranged at a distance from each other (as seen in Fig. 2 of 22), the distance may be optimizable to a local boundary layer thickness (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Asheim ‘019 wherein the distance is optimizable to a local boundary layer thickness (as taught by Anjuri), so as to at least minimize boundary layer separation by tailoring the airfoil modifying devices to boundary layer interactions on the blade of Asheim ‘019 at a position where the airfoil modifying device is installed (Anjuri paragraph [0032]).
Although Asheim ‘019, as modified by Asheim ‘915 and Anjuri, fails to teach the exact limitation of “… the distance is equal to or less than one-third of the local boundary layer thickness …,” it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art (such as modifying how the element is situated on a surface and to control boundary layer separation as taught by Anjuri, paragraph [0028]), it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
In Reference to Claim 3
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that the at least one airflow modifying element (Asheim ‘019 Fig. 5: 501) comprises at least two airflow modifying elements arranged at a distance from each other (as seen in Asheim ‘019 Fig. 5), except explicitly, “… the distance is determined as function of characteristics of a trailing edge noise or of said local boundary layer …”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Asheim ‘019 wherein the distance is determined as function of characteristics of said local boundary layer (as taught by Anjuri), so as to at least minimize boundary layer separation by tailoring the airfoil modifying devices to boundary layer interactions on the blade of Asheim ‘019 at a position where the airfoil modifying device is installed (Anjuri paragraph [0032]).
In Reference to Claim 8
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, except explicitly, “… characterised in that said top of the at least one airflow modifying element (26) at the local first end (32) and/or the local second end (33) had a rounded edge in a plane defined by the at least one airflow modifying element (26) …”
Anjuri is related to airflow over a wind turbine blade (Fig. 3: 20) and noise reducing elements (22, see also abstract) for attachment to a surface of the wind turbine blade, as the claimed invention, and teaches a top of at least one airflow modifying element (Fig. 4: 22, for instance) at a local first end and/or a local second end has a rounded edge in a plane defined by the at least one airflow modifying element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Asheim ‘019 wherein said top of the at least one airflow modifying element at the local first end and/or the local second end has a rounded edge in a plane defined by the at least one airflow modifying element (as further taught by Anjuri), so as to at least minimize boundary layer separation by tailoring the airfoil modifying devices to boundary layer interactions on the blade of Asheim ‘019 at a position where the airfoil modifying device is installed (Anjuri paragraph [0032]) and to foster smoother airflow.
In Reference to Claim 10
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0113019 to Asheim et al. (Asheim ‘019) in view of WIPO Document WO 2015/192915 to Asheim et al. (Asheim ‘915) as applied to claim 1 above, and further in view of WIPO Document WO 2016/001420 to Arce (Arce).
In Reference to Claim 6
Asheim ‘019, as modified by Asheim ‘915, discloses the noise reducing device according to claim 1, characterised in that the at least one noise reducing element (Asheim ‘019 Fig. 5: 311) has a first side surface (Asheim ‘019 Fig. 3: 421), a second side surface (Asheim ‘019: 422) and a peripheral edge (Asheim ‘019: end of 501 at 311), but does not explicitly teach, “… where said at least one airflow modifying element extends over said first or second peripheral edge so that said local first end is arranged at the first end or proximal end of said first side surface and said local second end is arranged at the first end or proximal end of said second side surface …”
Arce is related to airflow and noise reducing elements (Fig. 7: 104, 106, see also page 4, ll 12-15) for attachment to a surface of a wind turbine blade (Fig. 2: 10), as the claimed invention, and teaches where at least one airflow modifying element (Fig. 7: 106) extends over a first or second peripheral edge (of 104) so that a local first end (Fig. 8: 106a) is arranged at a first end (at 106a) of said first side surface (of 104) and a local second end (112) is arranged at a proximal end (at 112) of said second side surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Asheim ‘019 wherein the airflow modifying element extends over an edge of the noise reducing element, as taught by Arce, so as to aid in preventing lateral flow over the noise reducing element (Arce: page 2, ll 8-15 of) and thus reduce noise.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show airflow and noise modifying devices and elements for attachment to airfoil surfaces including wind turbine blade surfaces.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745